Title: To Thomas Jefferson from John Trumbull, 24 October 1791
From: Trumbull, John
To: Jefferson, Thomas



Dear Sir
Phila Oct 24th 1791

I had not forgotten my promise, tho’ it was made so long since. The first days of liesure which I enjoyed among my friends in Connecticut, were devotd to render this little picture more worthy of your acceptance than it was when you saw it.—I wish it were now a more valuable testimony than it is of the Gratitude and Esteem of D sir Your obliged friend & Servant,

Jno. Trumbull

